DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 12/28/2021 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record fails to disclose singly or incombination or render obvious a method for facilitating providing of augmented media content to a viewer, the method comprising: 
receiving, using a communication unit, viewer information from a viewer device associated with the viewer, wherein the viewer device generates the viewer information; 
analyzing, using a processing unit, the viewer information; 
identifying, using the processing unit, a media content based on the analyzing of the viewer information; 

analyzing, using the processing unit, the media content; 
identifying, using the processing unit, at least one interaction element in the media content based on the analyzing of the media content; 
receiving, using the communication unit, at least one broadcaster preference from the broadcaster device and at least one viewer preference from the viewer device, wherein the at least one broadcaster preference comprises at least one viewer context variable; 
receiving, using the communication unit, viewer interaction data from the viewer device, wherein the viewer interaction data represents interaction of the viewer with the viewer device in association with an augmented content presented on the viewer device; 
retrieving, using the communication unit, a plurality of augmentation content from at least one database based on commonalities between the at least one broadcaster preference and the at least one viewer preference and further based on the at least one interaction element and based on the viewer interaction data, wherein the plurality of augmentation content correspond to multiple users; 
transmitting, using the communication unit, the plurality of augmentation content to the broadcaster device and the viewer device, wherein the broadcaster device and the viewer device present the plurality of augmentation content based on commonalities between the at least one broadcaster preference and the at least one viewer preference; 

receiving, using the communication unit, a selection of at least one augmentation content from the broadcaster device, wherein the broadcaster device is configured for identifying the selection of the at least one augmentation content based on the at least one contextual parameter; 
embedding, using the processing unit, each of the at least one augmentation content and the at least one viewer context variable in the media content to obtain an augmented media content; 
transmitting, using the communication unit, the augmented media content to the broadcaster device, wherein the broadcaster device is configured for communicating with the viewer device based on the at least one contextual parameter, wherein the broadcaster device is configured for transmitting the augmented media content to the viewer device based on the communicating, wherein the viewer device is configured for presenting the augmented media content, wherein the presenting of the augmented media content is based on at least one viewer context value corresponding to the at least one viewer context variable, wherein the at least one viewer context value is associated with the viewer device; 
receiving, using the communication unit, at least one broadcaster context value corresponding to at least one broadcaster context variable from the broadcaster device, wherein the retrieving of the plurality of augmentation content is further based on the at least one broadcaster context value, and wherein the at least one broadcaster context 
receiving, using the communication unit, at least one time stamp from the broadcaster device, wherein the at least one time stamp is associated with play time of the media content, wherein the embedding of the augmentation content is based on the at least one time stamp, wherein presenting of the augmentation content associated with a time stamp is synchronous with presenting of the media content corresponding to the time stamp; 
receiving, using the communication unit, at least one auto-response content from the broadcaster device, wherein the at least one auto-response content is associated with the augmentation content; and 
embedding, using the processing unit, the at least one auto-response content in the media content, wherein the at least one auto-response content is transmitted via an SMS/email to at least one communication device associated with the viewer device based on an interaction of the viewer with the viewer device in association with the augmentation content. 

Kennon discloses a method and system connects brands, users and communities via socially shared content elements that take the form of, for example, words, pictures/images, videos and/or audio objects. The method creates a social media engagement and distribution capability of dynamic, interactive impressions linking users to users and users to brands around shared "day in the life" moments. The spectrum of reach and range of content types combined with user daily lives creates a ubiquitous new web medium of social content. The user experience created by this method and system creates a sustainable stickiness for members, capturing, creating, sharing and responding to each other interactively in any communication format, at any time, in any place and for any reason.
Panje discloses a method and apparatus for streaming content is disclosed. A streamer (155) detects a cue for a break in a segment of the program content, wherein the cue includes an identification of an advertising provider associated with the break. The streamer sends, to an advertisement server (115), a request for content associated with the advertising provider, and receives, from the advertisement server, an advertisement associated with the advertising provider. Further, the streamer transcodes the advertisement based on configuration information of an additional device (165) to generate formatted content viewable on the additional device. Moreover, the streamer streams the formatted content to the additional device via the local connection.

Treadwell, III discloses embodiments related to providing video items to a plurality of viewers in a video viewing environment are provided. In one embodiment, the video item is provided by determining identities for each of the viewers from data received from video viewing environment sensors, obtaining the video item based on those identities, and sending the video item for display.
The prior art do not disclose or render obvious the amended features.

With respect to claim 11, the prior art of record fails to disclose singly or incombination or render obvious a system for facilitating providing of augmented media content to a viewer, the system comprising: 
a communication unit configured for: 
receiving viewer information from a viewer device associated with the viewer, wherein the viewer device generates the viewer information; 
receiving the media content from a broadcaster device based on the identifying of the media content; 

receiving viewer interaction data from the viewer device, wherein the viewer interaction data represents interaction of the viewer with the viewer device in association with an augmented content presented on the viewer device; 
retrieving a plurality of augmentation content from at least one database based on commonalities between the at least one broadcaster preference and the at least one viewer preference and further based on at least one interaction element and based on the viewer interaction data, wherein the plurality of augmentation content correspond to multiple users; 
transmitting the plurality of augmentation content to the broadcaster device and the viewer device, wherein the broadcaster device and the viewer device present the plurality of augmentation content based on commonalities between the at least one broadcaster preference and the at least one viewer preference; 
transmitting at least one contextual parameter to the broadcaster device; 
receiving a selection of at least one augmentation content from the broadcaster device, wherein the broadcaster device is configured for identifying the selection of the at least one augmentation content based on the at least one contextual parameter; 
transmitting an augmented media content to the broadcaster device, wherein the broadcaster device is configured for communicating with the viewer device based on the at least one contextual parameter, wherein the broadcaster device is configured for transmitting the augmented media content to the viewer device based on the 
receiving at least one broadcaster context value corresponding to at least one broadcaster context variable from the broadcaster device, wherein the retrieving of the plurality of augmentation content is further based on the at least one broadcaster context value, and wherein the at least one broadcaster context variable corresponds to at least one broadcaster sensor comprised in the broadcaster device, and wherein the at least one viewer context variable corresponds to at least one viewer sensor comprised in the viewer device, and wherein the at least one broadcaster preference comprises a conditional statement specifying a condition based on the at least one viewer context variable and an associated augmentation content, and wherein the associated augmentation content is retrieved by the viewer device based on the conditional statement; 
receiving at least one time stamp from the broadcaster device, wherein the at least one time stamp is associated with play time of the media content, wherein the embedding of the augmentation content is based on the at least one time stamp, wherein presenting of the augmentation content associated with a time stamp is synchronous with presenting of the media content corresponding to the time stamp; and 
receiving at least one auto-response content from the broadcaster device, wherein the at least one auto-response content is associated with the augmentation content; and 

analyzing the viewer information; 
identifying the media content based on the analyzing of the viewer information; 
analyzing the media content; 
identifying the at least one interaction element in the media content based on the analyzing of the media content; generating the at least one contextual parameter based on the viewer information; 
embedding each of the at least one augmentation content and the at least one viewer context variable in the media content to obtain the augmented media content; and 
embedding the at least one auto-response content in the media content, wherein the at least one auto-response content is transmitted via an SMS/email to at least one communication device associated with the viewer device based on an interaction of the viewer with the viewer device in association with the augmentation content.
Kennon (US 2014/0365349), Panje et al. (US 2013/0160046), Barnett et al. (US 2016/0381110), and Treadwell, III et al. (US 2012/0324492) are the closest prior art relating to the Applicant's claimed invention. 
Kennon discloses a method and system connects brands, users and communities via socially shared content elements that take the form of, for example, words, pictures/images, videos and/or audio objects. The method creates a social media engagement and distribution capability of dynamic, interactive impressions linking users to users and users to brands around shared "day in the life" moments. The 
Panje discloses a method and apparatus for streaming content is disclosed. A streamer (155) detects a cue for a break in a segment of the program content, wherein the cue includes an identification of an advertising provider associated with the break. The streamer sends, to an advertisement server (115), a request for content associated with the advertising provider, and receives, from the advertisement server, an advertisement associated with the advertising provider. Further, the streamer transcodes the advertisement based on configuration information of an additional device (165) to generate formatted content viewable on the additional device. Moreover, the streamer streams the formatted content to the additional device via the local connection.
Barnett discloses one or more embodiments of the disclosure provide systems and methods for providing media presentations to users of a media presentation system. A media presentation generally includes a one or more media streams provided by one or more capturing users of the media presentation system. In one or more embodiments, a user of the media presentation system may share a media presentation with a viewing user. The media presentation system can provide a number of features to produce a media stream within a media presentation.
Treadwell, III discloses embodiments related to providing video items to a plurality of viewers in a video viewing environment are provided. In one embodiment, 
The prior art do not disclose or render obvious the amended features.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIKH I ALAM whose telephone number is (571)270-1710. The examiner can normally be reached 1:00PM-9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426



/MUSHFIKH I ALAM/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        1/28/2022